EXHIBIT 10.01
THE AMENDED AND RESTATED
NATIONAL BANK OF INDIANAPOLIS CORPORATION
2005 EQUITY INCENTIVE PLAN
ARTICLE I
SECTION 1
ESTABLISHMENT AND PURPOSE
1.1. Establishment of the Plan. The National Bank of Indianapolis Corporation,
an Indiana corporation (the “Company”), hereby establishes an equity-based
incentive compensation plan to be known as The National Bank of Indianapolis
Corporation 2005 Equity Incentive Plan (the “Plan”), set forth in this document.
The Plan provides for the award of Incentive Stock Options, Nonqualified Stock
Options and Restricted Stock. The Plan and the grant of Awards hereunder are
conditioned on the Plan’s approval by the shareholders of the Company. The Plan
is adopted effective as of July 1, 2005; no Options or Restricted Stock may be
awarded until the Plan has been approved by a majority of the shares of common
stock of the Company represented at the shareholder’s meeting at which approval
of the Plan is considered.
1.2. Purposes of the Plan. The Plan is designed to promote the interest of the
Company and its Subsidiaries by encouraging their officers and key employees,
upon whose judgment, initiative and industry the Company and its Subsidiaries
are largely dependent for the successful conduct and growth of their business,
to continue their association with the Company and its Subsidiaries by providing
additional incentive and opportunity for unusual industry and efficiency through
stock ownership, and by increasing their proprietary interest in the Company and
their personal interest in its continued success and progress.
SECTION 2
DEFINITIONS
For purposes of the Plan, the following words and phrases have the following
meanings unless a different meaning is plainly required by the context:
2.1. “Award” means, individually or collectively, an award of Incentive Stock
Options, Nonqualified Stock Options or Restricted Stock.
2.2. “Award Agreement” means the written agreement which sets forth the terms
and provisions applicable to each Award.

 

 



--------------------------------------------------------------------------------



 



2.3. “Board” or means the Board of Directors of the Company, unless the context
clearly requires otherwise, and to the extent that any powers and discretion
vested in the Board of Directors are delegated to any committee of the Board,
the term “Board” shall also mean such committee.
2.4. “Cause” means (i) the willful and continued failure of a Participant to
perform his required duties as an officer or key employee of the Company or any
Subsidiary, (ii) action by a Participant involving willful misfeasance or gross
negligence, (iii) the requirement or direction of a federal or state regulatory
agency having jurisdiction over the Company or any Subsidiary to terminate the
employment of a Participant, (iv) conviction of a Participant of the commission
of any criminal offense involving dishonesty or breach of trust, or (v) any
intentional breach by a Participant of a material term, condition or covenant of
any agreement of employment, termination or severance or any other agreement
between the Participant and the Company or any Subsidiary.
2.5. “Change in Control” means: (i) any merger, consolidation or similar
transaction which involves the Company or any Subsidiary and in which persons
who are the shareholders of the Company immediately prior to such transaction
own, immediately after such transaction, shares of the surviving or combined
entity which possess voting rights equal to or less than 50 percent of the
voting rights of all shareholders of such entity, determined on a fully diluted
basis; (ii) any sale, lease, exchange, transfer or other disposition of all or
any substantial part of the assets of the Company or any Subsidiary; (iii) any
tender, exchange, sale or other disposition (other than dispositions of the
stock of the Company or any Subsidiary in connection with bankruptcy,
insolvency, foreclosure, receivership or other similar transactions) or
purchases (other than purchases by the Company or any Company-sponsored employee
benefit plan, or purchases by members of the Board of the Company or any
Subsidiary) of more than 25 percent of the common stock of the Company or any
Subsidiary; (iv) during any period of two consecutive years, individuals who at
the date of the adoption of the Plan constitute the Board of the Company cease
for any reason to constitute at least a majority thereof, unless the election of
each director at the beginning of such period has been approved by directors
representing at least a majority of the directors then in office who were
directors on the date of the adoption of the Plan; or (v) a majority of the
Board or a majority of the shareholders of the Company approve, adopt, agree to
recommend, or accept any agreement, contract, offer or other arrangement
providing for, or any series of transactions resulting in, any of the
transactions described above. Notwithstanding the foregoing, a Change in Control
of the Company shall not occur as a result of the issuance of stock by the
Company in connection with any private placement offering of its stock or any
public offering of its stock.
2.6. “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder will include such section,
guidance issued by the Internal Revenue Service or the Treasury Department with
respect to such section, any valid regulation promulgated under such section,
and any comparable provision of any future law, legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2



--------------------------------------------------------------------------------



 



2.7. “Committee” means the Compensation Committee of the Board who has been
designated from time to time by the Board pursuant to Section 3.1 to administer
the Plan; and who is serving on the date that the Plan is approved by the
shareholders of the Company or thereafter.
2.8. “Company” means The National Bank of Indianapolis Corporation, an Indiana
corporation and any successor thereto.
2.9. “Company Stock” means the common voting stock of the Company.
2.10. “Director” means any individual who is a member of the Board of Directors
of the Company.
2.11. “Effective Date” means July 1, 2005.
2.12. “Exercise Price” means the price at which a share of common stock of the
Company may be purchased by a Participant pursuant to the exercise of an Option.
2.13. “Fair Market Value” means the mean between the reported closing bid and
asked prices for the shares of Company Stock as quoted by the North American
Securities Dealers Automated Quotation System (“NASDAQ”). If the common stock of
the Company is not quoted by NASDAQ, Fair Market Value shall be determined by
the Committee based upon quotations of the entities which make a market in
Company stock and such other factors as the Committee shall deem appropriate. If
the common stock of the Company is not quoted by entities which make a market in
the Company’s stock, the Fair Market Value shall be determined by the Committee
in good faith based upon a valuation of the Company Stock conducted by a
qualified appraiser and such other factors as the Committee deems appropriate.
2.14. “Grant Date” means, with respect to any Award granted under the Plan, the
date on which the Award was granted by the Committee, regardless if the Award
Agreement to which the Award relates is executed subsequent to such date.
2.15. “Incentive Stock Option” or “ISO” means an Option to purchase shares of
Company Stock that is intended to meet the requirements of Code Section 422.
2.16. “Non-employee Director” means any individual who is a member of the Board
of Directors and who is not an employee of the Company.
2.17. “Nonqualified Stock Option” or “NSO” means an Option granted under the
Plan to purchase shares of Company Stock that is not an Incentive Stock Option.
2.18. “Option” means an Incentive Stock Option and/or a Nonqualified Stock
Option.
2.19. “Optionee” means a Participant who has be granted an Option pursuant to an
Award Agreement.

 

3



--------------------------------------------------------------------------------



 



2.20. “Option Period” means the period during which an Option will be
exercisable in accordance with the applicable Award Agreement and Section 6.
2.21. “Participant” means an officer or key employee to whom an Award has been
granted.
2.22. “Period of Restriction” means the period during which the transfer of
shares of Restricted Stock is subject to restrictions and, therefore, are
subject to a substantial risk of forfeiture. As provided in Section 7, such
restrictions may be based on the passage of time or the occurrence of such other
events as may be determined by the Committee in its sole discretion.
2.23. “Plan” means The National Bank of Indianapolis Corporation 2005 Equity
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.
2.24. “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
2.25. “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future rule or regulation amending, supplementing or superseding such rule.
2.26. “Subsidiary” means any banking institution or other corporation more than
50 percent of whose total combined voting stock of all classes is held by the
Company or by another corporation qualifying as a Subsidiary within this
definition.
2.27. “Total and Permanent Disability” shall have the meaning ascribed to such
term under The National Bank of Indianapolis Corporation Long-term Disability
Plan, as amended from time to time.
SECTION 3
ADMINISTRATION
3.1. The Committee. The Plan shall be administered by a Committee of not less
than three Directors of the Company who shall be designated from time to time by
the Board of Directors. No Director who is also an officer or key employee of
the Company or any of its Subsidiaries shall be eligible to serve as a member of
the Committee. No member of the Committee shall be eligible, at any time when he
is such a member, to receive an Award under the Plan. The decision of a majority
of the members of the Committee shall constitute a decision of the Committee. It
is intended that the Committee be comprised solely of Directors who both are (a)
“Non-employee Directors” under Rule 16b-3, and (b) “outside directors” as
described in Treasury Regulation Section 1.162-27(e)(3). Failure of the
Committee to be so comprised will not result in the cancellation, termination,
expiration or lapse of any Award. Until and unless this Section is amended to
provide otherwise, all references in the Plan to the Committee are to the
Compensation Committee of the Board.

 

4



--------------------------------------------------------------------------------



 



3.2. Authority of the Committee.
(a) Except as limited by law or by the Articles of Incorporation or By-Laws of
the Company, and subject to the provisions of the Plan, the Committee will have
full power and discretion to: (i) select officers and key employees to receive
Awards; (ii) determine the sizes and types of Awards; (iii) determine the terms
and conditions of Awards in a manner consistent with the Plan; (iv) construe and
interpret the Plan, all Award Agreements and any other agreements or instruments
entered into under the Plan; (v) establish, amend or waive rules and regulations
for the Plan’s administration; and (vi) amend the terms and conditions of any
outstanding Award and applicable Award Agreement to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan.
Further, the Committee will make all other determinations which may be necessary
or advisable for the administration of the Plan. Each Award will be evidenced by
a written Award Agreement between the Company and the Participant and will
contain terms and conditions established by the Committee consistent with the
provisions of the Plan. Any notice or document required to be given to or filed
with the Committee will be properly given or filed if hand delivered (and a
delivery receipt is received) or mailed by certified mail, return receipt
requested, postage paid, to the Committee at 107 North Pennsylvania Street,
Indianapolis, Indiana 46204.
(b) The Committee is authorized, subject to the provisions of the Plan, to
adopt, amend and rescind such rules and regulations as it may deem appropriate
for the administration of the Plan and to make determinations and
interpretations which it deems consistent with the Plan’s provisions. The
Committee’s determinations and interpretations in this regard shall be final and
conclusive.
(c) The Committee shall also determine, in its sole discretion, with respect to
each officer or key employee, whether Options shall be ISO’s or NSO’s, or any
combination thereof; and, whether any employee will be given discretion to
determine whether any Options awarded to him will be ISO’s or NSO’s or any
combination thereof.
SECTION 4
ELIGIBILITY
4.1. Eligibility. Officers and key employees of the Company or of any of its
Subsidiaries, as selected by the Committee, are eligible to receive Awards.
Members of the Committee are not eligible to receive Awards while serving as
members of the Committee. An officer or key employee will become a Participant
as of the date specified by the Committee. A Participant can be removed as an
active Participant by the Committee effective as of any date; provided, however,
that no such removal will adversely affect any Award previously granted to the
Participant.
4.2. No Contract of Employment. Neither the Plan nor any Award executed
hereunder will constitute a contract of employment. Participation in the Plan
does not give any officer or key employee the right to be retained in the employ
of the Company or any Subsidiary and does not limit in any way the right of the
Company or a Subsidiary to change the duties or responsibilities of any employee
or to terminate the employment of any employee.

 

5



--------------------------------------------------------------------------------



 



SECTION 5
SHARES SUBJECT TO THE PLAN
5.1. Number of Shares. Awards of Options and Restricted Stock will be made in
shares Company Stock which can be unissued shares or reacquired shares
(including shares purchased in the open market), or a combination thereof, as
the Committee may from time to time determine in its sole discretion. Subject to
the provisions of Section 5.5, the maximum number of shares to be delivered upon
exercise of all Options and Restricted Stock awarded under the Plan will not
exceed Seven Hundred Thirty-Three Thousand (733,000) shares. Shares covered by
an Option that remain unpurchased upon expiration or termination of the Option
and shares of Restricted Stock which are forfeited can be made the subject of
further Awards.
5.2. Restrictions on Shares. Shares issued upon exercise of an Award will be
subject to the terms and conditions specified herein and to such other terms,
conditions and restrictions as the Committee in its sole discretion may
determine and provide in the Award Agreement. The Company may cause any
certificate for shares to be delivered hereunder to be properly marked with a
legend or other notation which reflects the limitations on transfer of such
shares as provided in the Plan, the applicable Award Agreement or as the
Committee may otherwise require in its sole discretion. Participants, or any
other persons entitled to benefits under the Plan, must furnish to the Committee
such documents, evidence, data or other information as the Committee considers
necessary or desirable for the purpose of administering the Plan. The benefits
under the Plan for each Participant, and each other person who is entitled to
benefits hereunder, are to be provided on the condition that he furnish full,
true and complete data, evidence or other information, and that he promptly
signs any document reasonably related to the administration of the Plan
requested by the Committee. No fractional shares will be issued under the Plan;
rather, fractional shares will be aggregated and then rounded to the next lower
whole share.
5.3. Shareholder Rights. Except with respect to Restricted Stock as provided in
Section 7 and dividend rights as provided in Section 5.4, no person will have
any rights of a shareholder (including, but not limited to, voting rights) with
respect to shares subject to an Award until, after proper exercise or vesting of
the Award or other action as may be required by the Committee in its sole
discretion, such shares have been recorded on the Company’s official shareholder
records (or the records of its transfer agents or registrars) as having been
issued and transferred to the Participant. Upon exercise of the Award or any
portion thereof, the Company will have a reasonable period in which to issue and
transfer the shares to the Participant, and the Participant will not be treated
as a shareholder for any purpose whatsoever prior to such issuance and transfer.
No payment or adjustment will be made for rights for which the record date is
prior to the date such shares are recorded as issued and transferred in the
Company’s official shareholder records (or the records of its transfer agents or
registrars), except as otherwise provided herein or in an Award Agreement.

 

6



--------------------------------------------------------------------------------



 



5.4. Dividends and Voting Rights. Upon the issuance of shares of Restricted
Stock, subject to the requirements of Section 7.3 concerning restrictions on the
transferability of Restricted Stock and the requirement that a Participant
remain an employee of the Company or its Subsidiaries, the Participant will be
entitled to: (i) receive all dividends payable and paid with respect to
Restricted Stock awarded and issued to the him; and (ii) exercise all voting
rights associated with such Restricted Stock. Provided, however, upon the
transfer or other disposition of any shares of Restricted Stock in violation of
subsection 7.3.1 or upon the forfeiture of any shares of Restricted Stock in
accordance with subsections 7.3.2 or 7.3.3, the Participant will not be entitled
to receive any dividends declared or exercise any voting rights on or after the
date such shares of Restricted Stock were transferred or forfeited.
5.5. Changes in Stock.
(a) Subject to the provisions of subsection 5.5(b), in the event of any change
in the Company’s shares through stock dividends, split-ups, recapitalizations,
reclassifications, conversions or otherwise, or in the event that other stock
shall be converted into or substituted for Company shares as the result of any
merger, consolidation, reorganization or similar transaction which results in a
Change in Control of the Company, then the Committee may make appropriate
adjustment or substitution in the aggregate number, price and kind of shares
available under the Plan and in the number, price and kind of shares covered
under any Options or Restricted Stock awarded or to be awarded under the Plan.
The Committee’s determination in this respect will be final and conclusive.
Provided, however, that the Company shall not, and shall not permit its
Subsidiaries to, recommend, facilitate or agree or consent to a transaction or
series of transactions which would result in a Change in Control of the Company
unless and until the person or persons or entity or entities acquiring or
succeeding to the assets or capital stock of the Company or any of its
Subsidiaries as a result of such transaction or transactions agrees to be bound
by the terms of the Plan insofar as it pertains to Options or Restricted Stock
theretofore awarded but which are unexercised or unvested and agrees to assume
and perform the obligations of the Company hereunder. Notwithstanding the
foregoing provisions of this subsection, no adjustment shall be made which would
operate to reduce the Option price of any Option below the Fair Market Value of
Company Stock (determined at the time the Option was granted) which is subject
to the Option.

 

7



--------------------------------------------------------------------------------



 



(b) In the event of a Change in Control of the Company pursuant to which another
person or entity acquires control of the Company (such other person or entity
being the “Successor”), shares subject to the Plan and to each outstanding
Option and award of Restricted Stock, will, automatically by virtue of such
Change in Control of the Company, be converted into and replaced by shares of
common stock, or such other class of securities having rights and preferences no
less favorable than common voting stock of the Successor, and the number of
shares subject to the Option or award of Restricted Stock, and the purchase
price per share upon exercise of the Option or Restricted Stock, if any, will be
correspondingly adjusted, so that, by virtue of such Change in Control of the
Company, each Participant shall have the right:
(i) In the case of an Option, to purchase that number of shares of common stock
of the Successor which have a Fair Market Value equal, as of the date of such
Change in Control of the Company, to the Fair Market Value, as of the date of
such Change in Control, of the shares of Company Stock subject to his Option,
and for a purchase price per share which, when multiplied by the number of
shares of common stock of the Successor subject to the Option, equals the
aggregate Exercise Price at which the Participant could have acquired all of the
shares of Company Stock theretofore optioned to the Participant.
(ii) In the case of Restricted Stock, each Participant will have that number of
shares of Restricted Stock of the Successor which have a Fair Market Value
equal, as of the date of such Change in Control of the Company, to the Fair
Market Value, as of the date of such Change in Control of the Company, of the
shares of Restricted Stock of the Company theretofore awarded to him.
SECTION 6
STOCK OPTIONS
6.1. Grant of Options. Subject to the terms and provisions of the Plan and
Section 5.1, the Committee, at any time and from time to time, may grant Options
to any officer or key employee in such amounts as the Committee determines in
its sole discretion. The Committee may grant ISO’s, NSO’s or any combination
thereof; provided, however, Non-employee Directors may not be granted ISO’s.
6.2. Option Award Agreement. Each Option will be evidenced by an Award Agreement
that specifies the Exercise Price, the number of shares to which the Option
pertains, the Option Period, any conditions on the exercise of the Option and
such other terms and conditions as the Committee determines in its sole
discretion. The Award Agreement will also specify whether the Option is intended
to be an ISO or an NSO. All grants of Options intended to constitute ISO’s will
be made in accordance, and all Award Agreements pursuant to which ISO’s are
granted will comply, with the requirements of Code Section 422.
6.3. Exercise Price. The Exercise Price for each Option will be determined by
the Committee; provided, however, except for adjustments provided for in
Section 5.5, under no circumstances will the Exercise Price of any Option be
reduced or any Option be cancelled and reissued without the approval of the
shareholders of the Company. In the case of each Option, the Exercise Price will
be not less than 100 percent of the Fair Market Value of the shares to which the
Option relates determined as of the Grant Date; provided, however, that, in the
case of an ISO, if, on the Grant Date, the Participant (together with persons
whose stock ownership is attributed to the Participant pursuant to Code
Section 424(d)) owns securities possessing more than ten percent of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the Exercise Price of the ISO’s will be not less than 110 percent
of the Fair Market Value of the stock on the Grant Date.

 

8



--------------------------------------------------------------------------------



 



6.4. Option Periods. Subject to the terms and provisions of Sections 8 and 10,
the Option Period with respect to each Option will commence and expire at such
times as the Committee provides in the Award Agreement; provided, however, that:
(a) Options will not be exercisable later than the tenth anniversary of their
respective Grant Dates;
(b) ISO’s granted to an employee who possesses more than ten percent of the
total combined voting power of all classes of stock of the Company, taking into
account the attribution rules of Code Section 422(d), will not be exercisable
later than the fifth anniversary of their Grant Date(s); and
(c) Subject to the limits of this Section, the Committee may, in its sole
discretion, after an Option is granted, extend the maximum term of the Option.
6.5. Special Calendar Year Limitation on Shares Subject to ISO’s. The aggregate
Fair Market Value (determined at the time of the grant of the ISO’s) of the
shares with respect to which ISO’s are exercisable for the first time by an
eligible employee during any calendar year (under all plans providing for the
grant of ISO’s of the Company or any of its Subsidiaries) will not exceed One
Hundred Thousand Dollars ($100,000.00).
6.6. Sequence of Exercising Incentive Stock Options. Any ISO granted to an
employee pursuant to the Plan will be exercisable even if there are outstanding
previously granted but unexercised ISO’s with respect to such employee.
6.7. Payment for Stock. Full payment for shares purchased on the exercise of an
Option will be made at the time of exercising the Option in whole or in part.
Such payment may be made either (a) in cash, or (b) in the sole discretion of
the Committee, by delivering whole shares already owned by the Participant for
more than six months and having a total Fair Market Value on the date of such
delivery equal to the total Exercise Price (the “Delivered Stock”) or a
combination of cash and Delivered Stock. Delivered Stock will be valued by the
Committee at its Fair Market Value determined as of the date of the exercise of
the Option in accordance with the provisions of Section 6.3. No shares will be
issued until full payment for them has been made, and a Participant who holds an
Option will have none of the rights of a shareholder with respect to such shares
until such shares are issued to him. Upon payment of the full Exercise Price,
the Company will issue a certificate or certificates to the Participant holding
the Option evidencing ownership of the shares purchased pursuant to the exercise
of the Option which contain(s) such terms, conditions and provisions as may be
required and as are consistent with the terms, conditions and provisions of the
Plan and the applicable Award Agreement.

 

9



--------------------------------------------------------------------------------



 



6.8. Nontransferability. No Option can be transferred, except by the
Participant’s will or the laws of descent and distribution. During the
Participant’s lifetime, his Option will be exercisable (to the extent
exercisable) only by him. The Option and any rights and privileges pertaining
thereto will not be transferred, assigned, pledged or hypothecated by him in any
way, whether by operation of law or otherwise and will not be subject to
execution, attachment or similar process. Any attempt to transfer, assign,
pledge or hypothecate any Option will be void and of no effect.
6.9. Early Termination of Options.
6.9.1. Termination of Employment. All rights to exercise an Option will
terminate 30 days after the Optionee’s employment terminates, unless such
termination is for Cause or is on account of the Total and Permanent Disability
or death (but not later than the date the Option expires pursuant to its terms).
Transfer of employment from the Company to a Subsidiary, or vice versa, or from
one Subsidiary to another, will not be deemed a termination of employment. The
Committee has the authority to determine in each case whether a leave of absence
on military or government service will be deemed a termination of employment.
6.9.2. For Cause Termination. If an Optionee’s employment is terminated for
Cause, no previously unexercised Option, whether or not “vested,” may be
exercised. Rather, all unexercised Options will terminate effective on the date
the Optionee receives notice of his termination for Cause.
6.9.3. Total and Permanent Disability or Death of Optionee. If an Optionee’s
employment terminates due to Total and Permanent Disability or death, his
Option(s) will terminate one year after termination of his employment due to his
Total and Permanent Disability or death (but not later than the date the Option
expires pursuant to its terms); provided, however, that an ISO cannot be
exercised as an ISO more than three months after the Optionee’s termination of
employment due to death. The exercise of an Award that was granted as an ISO
which exercise occurs more than three months after the Optionee’s termination of
employment due to death will be treated as the exercise of an NSO. During such
period, subject to the limitations of the Option Grant, the Optionee, his
guardian, attorney-in-fact or personal representative, as the case may be, may
exercise the Option in full.
6.9.4. Change in Control or Death or Disability of Optionee. In the event of a
Change in Control of the Company or upon the death or Total and Permanent
Disability of the Optionee, the Options covered by such agreement may be
exercised in full without regard to any restrictions on the exercise or vesting
of such Options contained in the Award Agreement.
6.9.5. Extension of Option Period. Notwithstanding the foregoing provisions of
this Section, if an Optionee’s employment terminates for any reason other than
for Cause or death on or after attaining age 62, the Committee may, in its sole
discretion, by means of a written amendment to the Award Agreement, provide that
any unvested Option will (i) not be forfeited upon termination of employment,
and (ii) become fully vested and exercisable during the Option Period specified
in the Award Agreement; provided, however, that the Committee will provide in
any such amendment that (A) the portion of the Option which was not vested on
the date the Participant terminated employment will be immediately forfeited,
and (B) any shares of Company Stock which were acquired after the Participant
terminated employment must be returned to the Company, upon a finding by the
Committee, as determined in its sole discretion, that the Optionee has violated
any provision of the amended Award Agreement, including without limitation any
non-competition, non-solicitation or non-disclosure provision thereof.

 

10



--------------------------------------------------------------------------------



 



SECTION 7
RESTRICTED STOCK
7.1. Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant shares of Restricted
Stock to any officer or key employee in such amounts as the Committee determines
in its sole discretion. Subject to the limitations of Section 5.1, the Committee
will determine the number of shares of Restricted Stock to be granted to each
Participant in its sole discretion.
7.2. Restricted Stock Award Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that specifies the Period of Restriction, the
number of shares granted and such other terms and conditions as the Committee
determines in its sole discretion. Unless the Committee determines otherwise in
its sole discretion, shares of Restricted Stock will be held by the Company, and
will not be delivered to any Participant until the end of the applicable Period
of Restriction.
7.3. Vesting and Transfer of Restricted Stock.
7.3.1. Restrictions on Transferability. Except as provided in this subsection,
no shares of Restricted Stock awarded under the Plan may be sold, assigned,
transferred, pledged or hypothecated by the Participant in any way, whether by
operation of law or otherwise and shall not be subject to execution, attachment
or similar process. Each certificate evidencing shares of Restricted Stock
awarded under the Plan shall bear a legend which sets forth such restrictions;
and, any attempted sale, assignment, transfer, pledge, hypothecation, execution,
attachment or similar disposition will be null and void and of no effect.
7.3.2. Lapse of Restrictions and Vesting. The restrictions on shares of
Restricted Stock contained in subsection 7.3.1 will lapse and such shares will
become fully vested, nonforfeitable and transferable upon the earliest to occur
of (i) the date(s) prescribed by the Committee in the Award Agreement; (ii) the
Participant’s death; or (iii) the Participant’s Total and Permanent Disability.
The specific terms and conditions regarding the lapse of restriction and the
vesting of shares of Restricted Stock will be contained in the Award Agreement.
In no event will a Participant have any right under the Plan or in an Award
Agreement to affect the time at which the Restricted Stock awarded to him
becomes vested.

 

11



--------------------------------------------------------------------------------



 



7.3.3. Forfeiture of Shares on Termination of Employment. If a Participant’s
employment with the Company or any Subsidiary is terminated for any reason other
than for Cause or on account of the Total and Permanent Disability or death,
prior to the time the shares of Restricted Stock become vested, as provided in
subsection 7.3.2, all of the unvested shares of Restricted Stock will be
forfeited and shall thereupon revert to the Company. Such forfeiture will be
effective on the date of the Participant’s termination of employment. Transfer
of employment from the Company to a Subsidiary, or vice versa, or from one
Subsidiary to another, will not be deemed termination of employment. The
Committee has the authority to determine in each case whether a leave of absence
on military or government service is deemed a termination of employment.
Notwithstanding the foregoing provisions of this Section, if a Participant’s
employment terminates for any reason other than Cause or death on or after
attaining age 62, the Committee may, in its sole discretion, by means of a
written amendment to the Award Agreement, provide that (i) the unvested shares
of Restricted Stock will not be forfeited upon termination of employment, and
(ii) the restrictions on shares of Restricted Stock contained in subsection
7.3.1 will lapse and such shares will become fully vested, nonforfeitable and
transferable upon the earliest to occur of: (x) the date(s) prescribed by the
Committee in the amendment to the Award Agreement, (y) the Participant’s death,
or (z) the Participant’s Total and Permanent Disability; provided, however, that
the Committee will provide in any such amendment that (A) shares of Restricted
Stock that were not vested on the date the Participant terminated employment
will be immediately forfeited; and (B) shares of Restricted Stock which became
vested after the Participant terminated employment must be returned to the
Company, upon a finding by the Committee, as determined in its sole discretion,
that the Participant has violated any provision of the amended Award Agreement,
including without limitation any non-competition, non-solicitation or
non-disclosure provision thereof.
7.3.4. Forfeiture on Termination For Cause. If a Participant’s employment is
terminated for Cause prior to the time the shares of Restricted Stock become
vested, as provided in subsection 7.3.2, all of the unvested shares will be
forfeited and thereupon revert to the Company. Such forfeiture will be effective
on the date the Participant receives notice of his termination for Cause.
7.3.5. Change in Control of Company. In the event of a Change in Control of the
Company (i) the restrictions on the transfer of all shares of Restricted Stock
provided in subsection 7.3.1, will immediately lapse, and (ii) all of the shares
of Restricted Stock subject to forfeiture under subsection 7.3.1 will
immediately become fully vested and nonforfeitable.
7.4. Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions have not
lapsed by the last day of the Period of Restriction will revert to the Company
and thereafter will be available for the grant of new Awards.

 

12



--------------------------------------------------------------------------------



 



SECTION 8
AMENDMENT, TERMINATION AND DURATION
8.1. Amendment, Suspension or Termination. The Board may, at any time, without
the approval of the shareholders of the Company (except as otherwise required by
applicable law, rule or regulations, including without limitation any
shareholder approval of the safe harbor rule promulgated under the Securities
Exchange Act of 1934) alter, amend, modify, suspend or discontinue the Plan, but
may not, without the consent of the affected Participant or without the approval
of the shareholders of the Company, make any alteration which would:
(i) increase the aggregate number of shares subject to an Award, except as
provided in Sections 5.5; (ii) decrease the Exercise Price, except as provided
in Section 5.5; (iii) permit any member of the Committee to be eligible for an
Award; (iv) withdraw administration of the Plan from the Committee or Board;
(v) extend the term of the Plan, (vi) change the manner of determining the
Exercise Price; (vii) change the class of individuals eligible for Awards; or
(viii) without the consent of the affected Participant, alter or impair any
Award.
8.2. Duration of the Plan and Shareholder Approval. The Plan will be effective
on the Effective Date and, subject to Section 8.1 (regarding the Board’s right
to supplement, amend, alter or discontinue the Plan), will remain in effect
thereafter until terminated by the Board; provided, however, that no Award can
be exercised until the Plan has been approved by the holders of at least a
majority of the outstanding shares at a meeting at which approval of the Plan is
considered; and, provided further, no ISO can be granted after the tenth
anniversary of the Effective Date.
SECTION 9
TAX WITHHOLDING
9.1. Withholding Requirements. The Company has the power and the right, prior to
the delivery of any Company Stock on the exercise of an Option or the vesting of
Restricted Stock, to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy all federal, state and local income
and employment taxes required by applicable law to be withheld with respect to
exercise or vesting of such Award. In no event will any amount withheld be in an
amount that would require the Company to incur accounting charges.
9.2. Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy a tax withholding obligation, in whole or in part, by
(a) electing to have the Company withhold otherwise deliverable shares (except
in the case of exercises of ISO’s), or (b) delivering to the Company shares then
owned by the Participant having a Fair Market Value equal to the amount required
to be withheld; provided, however, that any shares delivered to the Company must
satisfy the ownership requirements for Delivered Stock specified in Section 6.7.
The amount of the withholding requirement will be deemed to include any amount
that the Committee agrees may be withheld at the time any such election is made,
not to exceed, in the case of income tax withholding, the amount determined,
based upon minimum statutory requirements, by using the maximum federal, state
or local marginal income tax rates applicable to the Participant with respect to
the Award on the date the amount of income tax to be withheld is determined. The
Fair Market Value of the shares to be withheld or delivered will be determined
as of the date that the taxes are required to be withheld.

 

13



--------------------------------------------------------------------------------



 



SECTION 10
LEGAL CONSTRUCTION
10.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also includes the feminine, the plural includes the
singular, and the singular includes the plural.
10.2. Severability. In the event any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had never been included herein.
10.3. Requirements of Law. The grant of Awards and the issuance of shares under
the Plan will be subject to all applicable statutes, laws, rules and regulations
and to such approvals and requirements as may be required from time to time by
any governmental authorities or any securities exchange or market on which the
shares are then listed or traded.
10.4. Governing Law. The Plan and all Award Agreements will be construed in
accordance with and governed by the laws of the State of Indiana without giving
effect to any choice or conflict of law provisions, principles or rules (whether
of the State of Indiana or any other jurisdiction) that would cause the
application of any laws of any jurisdiction other than the State of Indiana. The
Plan and all Award Agreements are intended to comply, and will be construed by
the Board and Committee in a manner which complies, with the applicable
provisions of Code Section 409A. To the extent there is any conflict between a
provision of the Plan or an Award Agreement and a provision of Code
Section 409A, the applicable provision of Code Section 409A will control.
10.5. Headings. The descriptive headings and sections of the Plan are provided
herein for convenience of reference only and will not serve as a basis for
interpretation or construction of the Plan.

 

14



--------------------------------------------------------------------------------



 



10.6. Mistake of Fact. Any mistake of fact or misstatement of facts will be
corrected when it becomes known by a proper adjustment to an Award or Award
Agreement.
10.7. Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
thereon considers pertinent and reliable, and signed, made or presented by the
proper party or parties.
SECTION 11
MISCELLANEOUS
11.1. No Effect on Employment or Service. Neither the Plan nor the grant of any
Award or the execution of any Award Agreement will confer upon any Participant
any right to continued employment by the Company, or will interfere with or
limit in any way the right of the Company to terminate any employee’s employment
or service at any time, with or without Cause. Employment with the Company and
its Subsidiaries is on an at-will basis only, unless otherwise provided by a
written employment or severance agreement, if any, between the employee and the
Company or an Subsidiary, as the case may be. If there is any conflict between
the provisions of the Plan or any Award Agreement executed and delivered
hereunder and an employment or severance agreement between an employee and the
Company, the provisions of such employment or severance agreement will control,
including, but not limited to, the vesting and forfeiture of any Awards.
11.2. Participation. No officer or key employee will have the right to be
selected to receive an Award under the Plan or, having been selected, to be
selected to receive a future Award. Participation in the Plan will not give any
Participant any right or claim to any benefit under the Plan, unless such right
or claim has specifically accrued under the terms of the Plan.
11.3. Liability and Indemnification. No member of the Board, the Committee or
any officer or employee of the Company or any Subsidiary will be personally
liable for any action, failure to act, decision or determination made in good
faith in connection with the Plan. By participating in the Plan, each
Participant agrees to release and hold harmless the Company and its Subsidiaries
(and their respective directors, officers and employees) and the Committee from
and against any tax liability, including, but not limited to, interest and
penalties, incurred by the Participant in connection with his receipt of Awards
under the Plan and the deferral, payment and exercise thereof. Each person who
is or was a member of the Committee, or of the Board, will be indemnified and
held harmless by the Company against and from (a) any loss, cost, liability or
expense (including, but not limited to, attorneys’ fees) that may be imposed
upon or reasonably incurred by him in connection with or resulting from any
claim, action, suit or proceeding to which he may be a party or in which he may
be involved by reason of any action taken or failure to act under the Plan or
any Award Agreement; and (b) any and all amounts paid by him in settlement
thereof, with the Company’s prior written approval, or paid by him in
satisfaction of any judgment in any such claim, action, suit or proceeding
against him; provided, however, that he will give the Company an opportunity, at
the Company’s expense, to handle and defend such claim, action, suit or
proceeding before he undertakes to handle and defend the same on his own behalf.
The foregoing right of indemnification is exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, by contract, as a matter of law or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

 

15



--------------------------------------------------------------------------------



 



11.4. Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, are binding on any successor to the Company, whether
or not the existence of such successor is the result of a Change in Control of
the Company.
The Company will not, and will not permit its Subsidiaries to, recommend,
facilitate or agree or consent to a transaction or series of transactions which
would result in a Change in Control of the Company unless and until the person
or persons or entity or entities acquiring control of the Company as a result of
such Change in Control agree(s) to be bound by the terms of the Plan insofar as
it pertains to Awards theretofore granted and agrees to assume and perform the
obligations of the Company and its Successor (as defined in Section 5.5)
hereunder.
11.5. Use of Proceeds. The proceeds received by the Company from the sale of
stock pursuant to the Plan will be used for general corporate purposes.
11.6. Nontransferability of Awards. Except as provided in subsections 11.6.1 and
11.6.2, no Award can be sold, transferred, assigned, margined, encumbered,
bequeathed, gifted, alienated, hypothecated, pledged or otherwise disposed of,
whether by operation of law, whether voluntarily or involuntarily or otherwise,
other than by will or by the laws of descent and distribution. In addition, no
Award will be subject to execution, attachment or similar process. Any attempted
or purported transfer of an Award in contravention of the Plan or an Award
Agreement will be null and void ab initio and of no force or effect whatsoever.
All rights with respect to an Award will be exercisable only by the Participant
during his lifetime.
11.6.1. Limited Transfers of Nonqualified Stock Options. Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the transfer of
NSO’s by a Participant to: (a) the Participant’s spouse, any children or lineal
descendants of the Participant or the Participant’s spouse, or the spouse(s) of
any such children or lineal descendants (“Immediate Family Members”), (b) a
trust or trusts for the exclusive benefit of Immediate Family Members, or (c) a
partnership or limited liability company in which the Participant and/or the
Immediate Family Members are the only equity owners, (collectively, “Eligible
Transferees”); provided, however, in the event the Committee permits the
transferability of NSO’s granted to the Participant, the Committee may
subsequently, in its sole discretion, amend, modify, revoke or restrict, without
the prior consent, authorization or agreement of the Eligible Transferee, the
ability of the Participant to transfer NSO’s that have not been already
transferred to an Eligible Transferee. An NSO that is transferred to an
Immediate Family Member will not be transferable by such Immediate Family
Member, except for any transfer by such Immediate Family Member’s will or by the
laws of descent and distribution upon the death of such Immediate Family Member.
ISO’s granted under the Plan are not transferable pursuant to this Section.

 

16



--------------------------------------------------------------------------------



 



11.6.2. Exercise by Eligible Transferees. In the event that the Committee, in
its sole discretion, permits the transfer of NSO’s by a Participant to an
Eligible Transferee under Section 11.6.1, the NSO’s transferred to the Eligible
Transferee must be exercised by such Eligible Transferee; and, in the event of
the death of such Eligible Transferee, by such Eligible Transferee’s executor or
administrator only in the same manner, to the same extent and under the same
circumstances (including, but not limited to, the time period within which the
Options must be exercised) as the Participant could have exercised such Options.
The Participant, or in the event of his death, the Participant’s estate, will
remain liable for all federal, state, local and other taxes applicable upon the
exercise of a Nonqualified Stock Option by an Eligible Transferee.
11.7. No Rights as Shareholder. Except to the limited extent provided in
Section 5.4, no Participant (or any Beneficiary) will have any of the rights or
privileges of a shareholder of the Company with respect to any shares issuable
pursuant to an Award (or the exercise thereof), unless and until certificates
representing such shares have been recorded on the Company’s official
shareholder records (or the records of its transfer agents or registrars) as
having been issued and transferred to the Participant (or his or her
Beneficiary).
11.8. Investment Representations. Unless the shares subject to an Award are
registered under the Securities Act of 1933, each Participant in the Award
Agreement between the Company and the Participant shall agree for himself and
his legal representatives that any and all shares purchased upon the exercise of
an Option or acquired upon the award of Restricted Stock shall be acquired for
investment and not with a view to, or for sale in connection with, any
distribution thereof.
11.9. Funding. Benefits payable under the Plan to any person will be paid by the
Company from its general assets. Shares to be issued hereunder will be issued
directly by the Company from its authorized but unissued shares or acquired by
the Company on the open market, or a combination thereof. Neither the Company
nor any of its Subsidiaries will be required to segregate on its books or
otherwise establish any funding procedure for any amount to be used for the
payment of benefits under the Plan. The Company (or any of its Subsidiaries)
may, however, in its sole discretion, set funds aside in investments to meet any
anticipated obligations under the Plan. Any such action or set-aside will not be
deemed to create a trust of any kind between the Company and any of its
Subsidiaries and any Participant or other person entitled to benefits under the
Plan or to constitute the funding of any Plan benefits. Consequently, any person
entitled to a payment under the Plan will have no rights greater than the rights
of any other unsecured general creditor of the Company or its Subsidiaries.

 

17